UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4776


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIAN LAVORT PHILLIPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00441-CCE-1)


Submitted:   May 20, 2014                     Decided:   May 30, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, BRIAN AUS ATTORNEY AT LAW, Durham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
JoAnna   G.   McFadden,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julian Lavort Phillips pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and

was sentenced to 112 months in prison.                    He appeals his sentence,

claiming that a four-level enhancement for abduction under U.S.

Sentencing        Guidelines        Manual       (USSA)        § 2B3.1(b)(4)(A)             was

erroneous.     We affirm.

             We    review    sentences       for    procedural          and    substantive

reasonableness,         applying       an        abuse-of-discretion             standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                           Miscalculation

of the Guidelines range is a significant procedural error.                                  Id.

“In assessing whether a sentencing court properly applied the

Guidelines, we review the court’s factual findings for clear

error and its legal conclusions de novo.”                          United States v.

Osborne,     514 F.3d 377,    387     (4th       Cir.    2008)    (citation          and

internal quotation marks omitted).

             Phillips’ sole argument on appeal is that the district

court erroneously increased his offense level pursuant to USSG

§ 2B3.1(b)(4)(A), which permits the enhancement “[i]f any person

was    abducted    to   facilitate         commission      of    the     offense       or    to

facilitate escape.”          “‘Abducted’ means that a victim was forced

to accompany an offender to a different location.”                            USSG § 1B1.1

cmt.    n.   1(A).      We    have    adopted       a    “flexible,       case    by    case

approach to determin[e] when movement to a different location

                                             2
has occurred.”        Osborne, 514 F.3d at 390 (internal quotation

marks omitted).       “[E]ven a temporary abduction can constitute an

abduction for purposes of the sentencing guidelines.”                              United

States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).

            We     hold    that     the   district    court     did    not        err   in

applying     the     enhancement.           The    weight      of     the     evidence

establishes that Phillips and Erin Childress went to a residence

with the intention of purchasing prescription pain medication.

Once inside, however, Phillips committed robbery and assaulted

two persons.       He then grabbed Childress, pointed a gun at her,

and said that she “knew too much” and had to leave with him.

One victim told Childress that she did not have to leave with

Phillips; however, Childress testified that she was too afraid

not   to   comply.        Another      witness   testified     that   Phillips          was

pointing the gun at Childress as she got into the truck in which

she and Phillips left the scene.

            The     evidence      shows    that    the   abduction      facilitated

Phillips’ escape.         Childress was forced to accompany Phillips to

a different location, and Phillips abducted Childress because he

was afraid she would disclose his identity to law enforcement

officials if she remained at the residence.

            Accordingly,          we    affirm    Phillips’      sentence.               We

dispense    with     oral     argument      because      the   facts        and     legal



                                           3
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4